CUNNINGHAM, J.,
Concurring in Result:
I applaud the excellent work in the majority opinion.
I respectfully disagree, however, that the prosecutor’s closing argument at sentencing was improper. The Commonwealth’s Attorney was seeking the maximum penalty for these terribly violent and reprehensible crimes. The penalty was capped under the statute to 70 years. The jury could have given less. As an argument to obtain the maximum sentence of 70 years, the prosecutor simply pointed out that, if the penalty was not capped, the defendants would be subject to a much greater sentence — 165 years, in fact. If we weren’t prevented,” the prosecutor truthfully pronounced, “they could be looking at that.”
It is clear to me that in essence the Commonwealth is trying to make clear that the law has already given the defendants the only break they deserve. Therefore, the state’s attorney insists, be sure and give them the maximum.
Quite frankly, I think it is a very good point in a sentencing argument. And I see nothing wrong with the Commonwealth’s Attorney wishing that the jury could give them more in an attempt to persuade the jury to give the defendants the maximum allowed by law.
To my way of thinking, it is simply a good argument for a severe sentence in a case which deserves a severe sentence. I strongly disagree with the majority on this point. However, I readily concur to the rest of a very fine opinion.
SCOTT, J., joins.